J-A08027-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :    IN THE SUPERIOR COURT OF
                                               :         PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JOSEPH WILLIAMS                            :
                                               :
                       Appellant               :    No. 1158 WDA 2020

        Appeal from the Judgment of Sentence Entered February 4, 2020
     In the Court of Common Pleas of Allegheny County Criminal Division at
                       No(s): CP-02-CR-0007808-2019


BEFORE: BENDER, P.J.E., LAZARUS, J., and McCAFFERY, J.

MEMORANDUM BY LAZARUS, J.:                                 FILED: JUNE 10, 2022

        Joseph Williams appeals from the judgment of sentence, entered in the

Court of Common Pleas of Allegheny County, following his conviction of

conspiracy to commit criminal mischief.1           After careful review, we reverse

Williams’ conviction and vacate his judgment of sentence.

        At trial, the Commonwealth presented the testimony of Janet Kemp, the

victim; William Grayson, Kemp’s neighbor; and Munhall Borough Detective

Thomas Fullard. Kemp testified that she returned from a one-week vacation

on April 13, 2019, to find that all of the tires on her car had been slashed.

Kemp testified that the tires cost approximately $530.75.

        Grayson had a home surveillance system that recorded the perpetrator

slashing Kemp’s tires. Grayson approached Kemp and provided the video to

____________________________________________


1   18 Pa.C.S.A. § 903.
J-A08027-22



her and, ultimately, Officer Fullard.          Grayson’s video captures the incident

from the roof of Grayson’s house across the street, angled downwards towards

the street.2    Grayson’s home surveillance system records audio, but was

unable to capture any audio from the events of this case. N.T. Non-Jury Trial,

2/4/20, at 20.

        The video reveals that at approximately 2:56:22 a.m., during the week

of April 6, 2019,3 an unidentified man4 walked out from between two row

houses and approached Kemp’s car. The unidentified man bent down and

disappeared from sight for a brief time. He then reappeared and slashed the

driver’s side tires of Kemp’s car. The unidentified man finished slashing all

four tires by 2:59:42 a.m. and then ran back between the two row houses.

At approximately 3:00:13 a.m., a truck, later identified as Williams’ truck,

drove past the homes towards the dead-end street of East 10th Avenue.5 A
____________________________________________


2This video was admitted at trial as Commonwealth Exhibit 2. N.T. Non-Jury
Trial, 2/4/20, at 18.

3 We note that, at trial, the Commonwealth did not present a specific date for
the surveillance video, or the events depicted on it.            Rather, the
Commonwealth merely presented evidence that the events took place at some
point during the week of April 6, 2019, while Kemp was on vacation. However,
our review of the record reveals that the Affidavit of Probable Cause asserts
the tire slashing occurred in the early morning hours of April 10, 2019. See
Affidavit of Probable Cause, 6/20/19, at 2.

4   This individual remains unidentified.

5Both Williams and Kemp own homes on East 10th Avenue, with one house in
between their residences. At the time of this incident, Williams was not
currently living at his home due to recent fire damage. However, Grayson
(Footnote Continued Next Page)


                                           -2-
J-A08027-22



few moments later, at 3:01:28, Williams’ truck re-entered the video and

parked in front of his home.

       At approximately 3:01:36, Williams exited his truck, left it running, and

approached his porch.        As Williams approached his porch, the unidentified

male ran, from approximately 3:01:46 to 3:01:49, to Williams’ car and

entered the passenger seat. Eight seconds later, at 3:01:57, Williams began

walking toward his vehicle and looked into the passenger side of the truck for

2 seconds, from approximately 3:02:07 to 3:02:09. Williams walked around

the rear of his truck and, at 3:02:21, Williams entered the driver’s seat of his

truck.6 Williams and the unidentified man remained in the vehicle together

for approximately 1 minute and 30 seconds. Afterwards, the unidentified man

exited the truck and ran between two row houses, in the direction of Williams’

back yard, before he disappeared from view. Williams remained in front of

his home in his vehicle for roughly four more minutes before he drove away.

Williams did not file a police report.




____________________________________________


testified that Williams would regularly “come late at night[,] usually to [] check
his mail[.]” N.T. Non-Jury Trial, 2/4/20, at 16-17.
6 We note that, while the parties had supplemented the certified record with

the DVD containing the surveillance video, the video does not contain the final
5 minutes of the interaction. Nevertheless, this does not impede our review,
because both parties agree that the trial court’s summaries and timestamps
for the remaining 5 minutes are accurate. See Trial Court Opinion, 8/3/21,
at 3-5; Brief for Appellant, at 6-8 (adopting trial court’s factual summary);
Brief for Appellee, at 5-7 (adopting trial court’s factual summary).


                                           -3-
J-A08027-22



       Williams was charged with conspiracy to commit criminal mischief and

criminal mischief.7 On February 4, 2020, Williams proceeded to a non-jury

trial. At the close of the Commonwealth’s evidence, Williams made a motion

for acquittal on all charges.       The trial court granted Williams’ motion with

respect to criminal mischief, but denied the motion as to criminal conspiracy.

Williams testified in his own defense.           At the end of trial, the trial court

determined that Williams was not credible and convicted him of conspiracy to

commit criminal mischief. Immediately following trial, Williams proceeded to

sentencing, at which time the trial court sentenced him to two to twelve

months’ incarceration,8 20 hours of community service, and to pay $580.75

in restitution.

       Williams filed a timely post-sentence motion, which was denied by

operation of law. Williams filed a timely notice of appeal and a court-ordered

Pa.R.A.P. 1925(b) concise statement of errors complained of on appeal.

Williams now raises the following claims for our review:

       I. Whether the Commonwealth presented sufficient evidence to
       prove, beyond a reasonable doubt, that [] Williams entered into
       an agreement to commit or aid in an unlawful act with another
       person or persons, as required to sustain a conviction for
       [c]riminal [c]onspiracy?

       II. Whether the Commonwealth presented sufficient evidence to
       prove, beyond a reasonable doubt, that [] Williams and another
       person possessed mutual specifi[c] intent to carry out a mutual

____________________________________________


718 Pa.C.S.A. § 3304(a)(2).
8On March 16, 2020, Williams filed a motion for early parole in light of the
COVID-19 pandemic, which the trial court granted on March 18, 2020.

                                           -4-
J-A08027-22


      criminal objective, as required to sustain a conviction for
      [c]riminal [c]onspiracy?

Brief for Appellant, at 5.

      We address Williams’ claims together, as he does so in his brief.

Williams argues that the Commonwealth failed to present any evidence of an

agreement between Williams and the unidentified man. Additionally, Williams

asserts that the Commonwealth failed to present sufficient evidence that he

and the unidentified man had a shared conspiratorial intent to slash Kemp’s

tires. Williams argues, relying on Commonwealth v. Rosario, 248 A.3d 599,

611 (Pa. Super. 2021), that his mere presence at the scene and his mere

association with the unidentified man after the tire slashing are insufficient to

sustain his conviction. Brief for Appellant, at 26-27. Williams claims that the

trial court, in its opinion, did not find him guilty based on sufficient evidence,

but rather because the trial court did not believe Williams’ version of events.

Id. at 23. We agree.

      Williams’ claims challenge the sufficiency of the evidence, for which we

adhere to the following standard of review:

      [W]hether[,] viewing all the evidence admitted at trial, in the light
      most favorable to the verdict winner, there is sufficient evidence
      to enable the fact-finder to find every element of the crime beyond
      a reasonable doubt. In applying [the above] test, we may not [re-
      ]weigh the evidence and substitute our judgment for the fact-
      finder. In addition, we note that the facts and circumstances
      established by the Commonwealth need not preclude every
      possibility of innocence. Any doubts regarding a defendant’s guilt
      may be resolved by the fact-finder unless the evidence is so weak
      and inconclusive that[,] as a matter of law[,] no probability of fact
      may be drawn from the combined circumstances.                    The
      Commonwealth may sustain its burden of proving every element


                                      -5-
J-A08027-22


     of the crime beyond a reasonable doubt by means of wholly
     circumstantial evidence. Moreover, in applying the above test,
     the entire record must be evaluated[,] and all evidence received
     must be considered. Finally, the [trier] of fact[,] while passing
     upon the credibility of witnesses and the weight of the evidence
     produced, is free to believe all, part[,] or none of the evidence.

Commonwealth v. Smith, 97 A.3d 782, 790 (Pa. Super. 2014) (citation

omitted).

     A person is guilty of conspiracy with another person or persons to
     commit a crime if[,] with the intent of promoting or facilitating its
     commission[,] he:

        (1) agrees with such other person or persons that they or
        one or more of them will engage in conduct which
        constitutes such crime or an attempt or solicitation to
        commit such crime; or

        (2) agrees to aid such other person or persons in the
        planning or commission of such crime or of an attempt or
        solicitation to commit such crime.

18 Pa.C.S.A. § 903(a).

     Simplified, this requires proof of three elements: (1) an agreement, (2)

shared criminal intent, and (3) an overt act.       See Commonwealth v.

Murphy, 795 A.2d 1025, 1037-38 (Pa. Super. 2002). The “overt act need

not be committed by the defendant; it need only be committed by a co-

conspirator.” Commonwealth v. Hennigan, 753 A.2d 245, 253 (Pa. Super.

2000). Our Supreme Court has explained:

     At the heart of every conspiracy lies the common understanding
     or agreement between the actors. Implicit in any conspiracy is
     proof . . . that an accused agrees to participate in the alleged
     criminal activity. The criminal union being prosecuted cannot be
     based upon an agreement to complete a broad undefined
     objective at some unknown point. Rather, the agreement must
     rest upon the mutual specific intent to carry out a particular

                                     -6-
J-A08027-22


      criminal objective. The sine qua non of a conspiracy is the shared
      criminal intent. Without this common purpose, a conspiracy
      cannot be maintained.

      Proving the existence of such an agreement is not always easy
      and is rarely proven with direct evidence. An explicit or formal
      agreement to commit crimes can seldom, if ever, be proved and
      it need not be, for proof of a criminal partnership is almost
      invariably extracted from the circumstances that attend its
      activities. Indeed, a conspiracy may be proven inferentially by
      showing the relation, conduct, or circumstances of the parties, and
      the overt acts of alleged co-conspirators are competent as proof
      that a criminal confederation has in fact been formed.

      A conspiracy cannot be established based only upon mere
      suspicion and conjecture. Preexisting relationships or mere
      association of participants, without more, will not suffice to
      establish a prosecutable criminal conspiracy. Mere association
      with the perpetrators, mere presence at the scene, or mere
      knowledge of the crime is insufficient to prove that a
      particular actor was involved in a criminal conspiracy. . . .
      The Commonwealth still must demonstrate the formation of an
      illicit agreement, the attendant specific shared intent to promote
      or facilitate the object offense, and an overt act. No level of
      intimacy or history between actors can replace the elements of
      the offense.

Commonwealth v. Chambers, 188 A.3d 400, 410 (Pa. 2018) (emphasis

added, citations and quotations omitted).

      Our review of the record reveals that the facts of this case, summarized

above, do not support Williams’ conviction for criminal conspiracy.          In

convicting Williams, the trial court relied almost exclusively on Williams’ lack

of credibility. See Trial Court Opinion, 8/3/21, at 6-7. However, Williams’

lack of credibility cannot replace the Commonwealth’s burden of proof. See

Commonwealth v. Torres, 766 A.2d 342, 345 (Pa. 2001) (disbelief of




                                     -7-
J-A08027-22



defendant’s   version    of   events   “is   no    substitute   for   the   proof   the

Commonwealth was required to provide”).

      Moreover, integral to our analysis of this case is the surveillance video.

The video shows that the unidentified man committed an overt act by slashing

Kemp’s tires, but does not support the trial court’s conclusion that Williams

and the unidentified man had entered into an agreement and had a shared

criminal intent. Rather, the video reveals that Williams arrived at the scene

after the tires had been slashed and that Williams had an eventual encounter

with the unidentified man for approximately 1 minute and 30 seconds in

Williams’ vehicle.      See Trial Court Opinion, 8/3/21, at 4-5; see also

Commonwealth Exhibit 2, at 3:02:21.               Importantly, the Commonwealth

presented no other evidence to support its case. Indeed, the record is devoid

of any phone records, conversations between Williams and the unidentified

man, or even the identity of the “mystery tire slasher.”

      In light of the foregoing, we conclude that the Commonwealth has not

presented sufficient evidence to establish that Williams and the unidentified

man entered into an agreement or shared a common criminal intent.

Chambers, supra. The Commonwealth is required to present something

more than Williams’ mere presence at the scene and eventual encounter with

the tire slasher. Chambers, supra. Even with all inferences in favor of the

Commonwealth, these facts cannot support Williams’ criminal conspiracy

conviction. 18 Pa.C.S.A. § 903(a); Smith, supra. Accordingly, we reverse

Williams’ conviction and vacate his judgment of sentence.

                                       -8-
J-A08027-22



      Conviction reversed.    Judgment of sentence vacated.   Jurisdiction

relinquished.



      Bender, J., Joins the Memorandum.

     McCaffery, J., Concurs in the result.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/10/2022




                                    -9-